DETAILED ACTION
Claim Objections
The claims 1-6 and 11-16 recite many conditional limitations containing the optional word "if". For example, "if the verification result indicates that a verification succeeds, allowing the access of the UAV and sending a first attach response for indicating that access is allowed to the UAV; and if the verification result indicates that the verification fails, rejecting the access of the UAV and sending a second attach response for indicating that access is rejected to the UAV".  
Since the word "if" does not positively recite the limitation, it is not required to be treated.  Therefore, the examiner suggests changing the word "if" to --when-- to make the limitations more positively recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-10 and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trapero Esteban et al. (US 20180253092).
Considering claims 7, 17, Trapero Esteban teaches a method/a device for access for an unmanned aerial vehicle (UAV) to access a cellular network, the UAV having an International Mobile Subscriber Identification Number (IMSI) and an International Mobile Equipment identity (IMEI) ([0096]), the method comprising:
a processor; and a memory storing instructions executable by the processor ([0080]), wherein the processor is configured to: 
sending an attach request to a Mobility Management Entity (MME) (CCSU/ASA, Fig.1-7, [0014] UAV receiving from the GCS a request to access the UAV and a GCS identifier, [0018] CCSU receiving a request for authorization of the UAV); 
when a first attach response for indicating that access is allowed is received from the MME (ASA), determining that the MME allows access of the UAV ([0055]-[0056], if the device identifier is registered in a database of the UAV as a device identifier with allowed access); and 
when a second attach response for indicating that access is rejected is received from the MME (ASA), determining that the MME rejects the access of the UAV ([0056] if the device identifier is not registered in the database of the UAV as an identifier of a device with access allowed ending the method, [0065]-[0067] sending a message of unauthorized flight to the UAV, [0152]) . 
Considering claims 8, 18, Trapero Esteban teaches receiving a user identity request sent by the MME (ASA, [0096]-[0098] lists of relationship IMEI-IMSI, Notifications (via e-mail, SMS . . . ), Transactions by status of devices, by list and changes of status of the device, Storage of CheckIMEI Detail Records in the Database (per each X attempts to connect, for every change of cells in the GSM network, etc.), [0105], [0199]), the user identity request being configured to instruct the UAV to provide the IMSI of the UAV ([0096]); and sending a user identity response to the MME, the user identity response containing the IMSI of the UAV ([0096]-[0098], [0152]). 
Considering claims 9, 19, Trapero Esteban teaches receiving a device identity request sent by the MME (ASA, [0096]-[0098] lists of relationship IMEI-IMSI, Notifications (via e-mail, SMS . . . ), Transactions by status of devices, by list and changes of status of the device, Storage of CheckIMEI Detail Records in the Database (per each X attempts to connect, for every change of cells in the GSM network, etc.), [0105], [0199]), the device identity request being configured to instruct the UAV to provide the IMEI of the UAV; and sending a device identity response to the MME, the device identity response containing the IMEI of the UAV ([0096]-[0098], [0152]). 
Considering claims 10, 20, Trapero Esteban teaches wherein the attach request contains at least one of the IMSI of the UAV or the IMEI of the UAV ([0096]-[0098], [0152]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable Zavesky et al. (US 20180192267) in view of Trapero Esteban et al. (US 20180253092).
Considering claims 1, 11, Zavesky teaches a method/ a device for access for access of an unmanned aerial vehicle (UAV) to a cellular network, comprising: 
a processor; and a memory storing instructions executable by the processor, wherein the processor is configured to:
receiving an attach request sent by the UAV (Fig.1-2, [0005], [0022] server 102 may receive a request); 
Zavesky do not clearly teach verifying an identity  of a user using the UAV and a device identity of the UAV according to the attach request to obtain a verification result ; if the verification result indicates that a verification succeeds, allowing the access of the UAV and sending a first attach response for indicating that access is allowed to the UAV; and if the verification result indicates that the verification fails, rejecting the access of the UAV and sending a second attach response for indicating that access is rejected to the UAV. 
Trapero Esteban teaches verifying an identity  ([0056] device identifier) of a user using the UAV and a device identity of the UAV ([0053], UAV identifier) according to the attach request to obtain a verification result ([0055]-[0056]); if the verification result indicates that a verification succeeds, allowing the access of the UAV and sending a first attach response for indicating that access is allowed to the UAV ([0055]-[0056], if the device identifier is registered in a database of the UAV as a device identifier with allowed access); and if the verification result indicates that the verification fails ([0056] if the device identifier is not registered in the database of the UAV as an identifier of a device with access allowed ending the method), rejecting the access of the UAV and sending a second attach response for indicating that access is rejected to the UAV ([0056], [0065]-[0067] sending a message of unauthorized flight to the UAV).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Trapero Esteban to Zavesky in order to provide secure communications by a network, especially Internet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641